Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
This action is in response to appeal brief filed on January 7th, 2022. Claims 1, 11, and 17 are amended. Further claims 1, 11, and 17 are amended, claim(s) 10 are cancelled, because of the Examiner’s Amendment and interview conducted on February 2nd, 2022 included herein. Claims 1-9 and 11-20 are therefore pending and currently under consideration for patentability. The Information Disclosure Statement (IDS) filed on February 4th, 2022 has been acknowledged

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with Mark Wilinski (Reg. No. 63,230) on February 14th, 2022. The application has been amended as follows:
Amendments to the Claims:
1.            (Currently amended) A method, comprising:  
generating, by a processing system including a processor, a plurality of textual documents describing content of a media catalog, wherein the generating of the plurality of textual documents comprises applying image pattern recognition to other documents that include text and images; 

determining, by the processing system, classes from the corpus based on Latent Dirichlet Allocation topic models having different numbers of topics, K-means clustering and an unsupervised learning process that generates vector representations of words resulting in vectors;
generating, by the processing system, trained models for each of the classes by determining labels for each of the classes using a cosine similarity function applied to the vectors and by assigning each of the plurality of textual documents to a selected one of the labels via a voting mechanism that counts matches of words to the labels;
receiving a raw textual document describing other content that has been added to the media catalog;
processing, by the processing system, the raw textual document to generate a processed document by applying tokenizing, removing stop words, one of bigram and trigram modeling, and name entity recognition analysis to the raw textual document, wherein the applying of the removing of stop words is based on a type of media content corresponding to the other content and comprises an identification of characters associated with a type of the raw textual document;
selecting, by the processing system, a corresponding model from among the trained models according to a class of the classes that is applicable to subject matter of the raw textual document;
automatically assigning, by the processing system, the processed document to a target label of the labels of the corresponding model via the voting mechanism that counts matches of words in the processed document to the labels of the corresponding model; and
generating, by the processing system, engagement modeling, cancellation modeling, or both for one or more subscribers according to consumed content that includes the other content and according to the target label of the other content.

2.            (Original) The method of claim 1, wherein the generating the corpus comprises processing, by the processing system, a plurality of raw textual documents to generate the plurality of textual documents by tokenizing, removing stop words, applying bigram and trigram models, and applying name entity recognition to the plurality of raw textual documents.

3.            (Original) The method of claim 2, further comprising obtaining the plurality of raw textual documents from Electronic Programming Guide (EPG) data.

4.            (Original) The method of claim 1, wherein the determining the labels comprises applying a boosting factor during applying of the cosine similarity function.

5.            (Original) The method of claim 4, wherein the boosting factor is between three to five.

6.            (Original) The method of claim 1, further comprising generating a viewer profile for a subscriber according to consumed content that includes the other content and according to the target label of the other content. 



8.            (Original) The method of claim 7, wherein the providing of the target label to the buyer of the electronic advertising is part of a programmatic bidding process.

9.            (Original) The method of claim 1, wherein multiple documents of the plurality of textual documents are assigned to a single label of the labels.

10.          (Cancelled) 

11.          (Currently amended) A device, comprising: 
a processing system including a processor; and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
generating a plurality of textual documents describing content of a media catalog, wherein the generating of the plurality of textual documents comprises applying image pattern recognition to other documents that include text and images;
applying a group of Latent Dirichlet Allocation (LDA) topic models to a corpus associated with the plurality of textual documents, wherein the LDA topic models have different numbers of topics;

applying, to the corpus, K-means clustering and an unsupervised learning process that generates vector representations of words to cluster the words into similar meaning groups;
determining feature sets from the clusters of words for each of the classes using a cosine similarity function, wherein the feature sets represent the labels;
generating trained models by assigning each of the plurality of textual documents to a selected one of the labels via a voting mechanism that counts matches of words in each document of the plurality of textual documents to the labels;
receiving and processing a raw textual document to generate a processed document by applying tokenizing, removing stop words, one of bigram and trigram modeling, and name entity recognition analysis to the raw textual document, wherein the applying of the removing of stop words is based on a type of media content corresponding to other content described by the raw textual document and comprises an identification of characters associated with a type of the raw textual document;
selecting a corresponding model from among the trained models according to a class of the classes that is applicable to subject matter of the raw textual document;
automatically assigning the processed document to a target label of the labels of the corresponding model via the voting mechanism that counts matches of words in the processed document to the labels of the corresponding model; and
generating engagement modeling, cancellation modeling, or both for one or more subscribers according to consumed content that includes the other content and according to the target label of the other content.

12.          (Original) The device of claim 11, wherein the operations further comprise generating the corpus from the plurality of textual documents, wherein the plurality of textual documents includes emails, descriptions of media content, webpage text, articles, transcriptions of recorded voice messages, closed caption associated with media content or a combination thereof.

13.          (Original) The device of claim 11, wherein the operations further comprise generating the corpus from the plurality of textual documents and retrieving the plurality of textual documents from an Electronic Programming Guide (EPG) server, and wherein the plurality of textual documents includes descriptions of media content.

14.          (Original) The device of claim 11, wherein the operations further comprise generating a viewer profile for a subscriber according to consumed content that includes media content that the raw textual document describes and according to the target label. 

15.          (Previously presented) The device of claim 11, wherein the operations further comprise providing the target label to a buyer of electronic advertising in an ad space of the media content responsive to the ad space being presented to a user at an end user device.

16.          (Original) The device of claim 15, wherein the providing of the target label to the buyer of the electronic advertising is part of a programmatic bidding process.


generating a plurality of textual documents describing content of a media catalog, wherein the generating of the plurality of textual documents comprises applying image pattern recognition to other documents that include text and images;
determining classes from a corpus associated with the plurality of textual documents based on machine learning associated with topic modeling, data clustering analysis and an unsupervised learning process that generates vector representations of words resulting in vectors;
generating trained models for each of the classes by determining labels for each of the classes based on the vectors and by assigning each of the plurality of textual documents to a selected one of the labels based on a highest number of matches of words in each document of the plurality of textual documents to the labels;
processing a raw textual document to generate a processed document by applying Natural Language Processing to the raw textual document, the applying of the Natural Language Processing to the raw textual document comprising applying tokenizing, one of bigram and trigram modeling, and name entity recognition analysis to the raw textual document, wherein the applying of the removing of stop words is based on a type of media content corresponding to other content described by the raw textual document and comprises an identification of characters associated with a type of the raw textual document;
selecting a corresponding model from among the trained models according to a class of the classes that is applicable to subject matter of the raw textual document;
automatically assigning the processed document to a target label of the labels of the corresponding model based on a highest number of matches of words in the raw textual document to the target label; and
generating engagement modeling, cancellation modeling, or both for one or more subscribers according to consumed content that includes the other content and according to the target label of the other content.

18.         (Previously presented) The non-transitory machine-readable medium of claim 17, wherein the generating the trained models includes applying a cosine similarity function to the vectors, wherein the operations further comprise generating the corpus from the plurality of textual documents by applying Natural Language Processing to the plurality of textual documents, wherein the Natural Language Processing applied to the plurality of textual documents includes tokenizing, removing stop words, applying bigram and trigram models, and applying name entity recognition to the plurality of textual documents.

19.          (Previously presented) The non-transitory machine-readable medium of claim 17, wherein the operations further comprise generating the corpus from the plurality of textual documents by applying Natural Language Processing to the plurality of textual documents, wherein the machine learning associated with topic modeling includes applying Latent Dirichlet Allocation topic models with different numbers of topics, wherein the data clustering analysis includes K-means clustering, and wherein the Natural Language Processing applied to the raw textual document includes tokenizing, removing stop words, applying bigram and trigram models, and applying name entity recognition to the plurality of textual documents.

20.          (Previously presented) The non-transitory machine-readable medium of claim 19, wherein the operations further comprise generating the corpus from the plurality of textual documents by applying Natural Language Processing to the plurality of textual documents, wherein the plurality of textual documents comprises metadata describing media content, and wherein the plurality of textual documents is obtained from different sources..

Claim Rejections - 35 USC §101 – Withdrawn
Per Applicant’s amendments and arguments with respect to the rejection of claims 1-9 and 11-20 under 35 U.S.C. 101 been fully considered and patent eligible. 
	More specifically, in accordance with the recently issued “2019 Revised Patent Subject Matter Eligibility Guidance” (hereinafter “PEG”), while the Examiner notes that the claimed subject matter indeed recites a judicial exception of receiving a raw textual document describing other content that has been added to the media catalog and assigning a target label of the labels of the corresponding model, recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas. The claims also recite, generating a corpus from a plurality of textual documents describing content of a media catalog based on Latent Dirichlet Allocation topic models and trained models for each of the classes by determining labels for each of the classes, processing the document by applying tokenizing, removing stop words, one of bigram and trigram modeling, and name entity recognition analysis to the raw textual document, and selecting a corresponding model from among the trained models according to a class of the 
	And the dependent claims 2-5 are directed to processing a plurality of raw textual documents to generate the plurality of textual documents by tokenizing, removing stop words, applying bigram and trigram models, and applying name entity recognition to the plurality of raw textual documents, obtaining the plurality of raw textual documents from Electronic Programming Guide (EPG) data, determining the labels comprises applying a boosting factor during applying of the cosine similarity function, and boosting factor is between three to five, using statistical methods with a series of data gathering steps that collect a necessary input for the functions, that falls within the “Mathematical Concepts” grouping and is an abstract idea.
	Dependent claims 6-8 and 14-16 recites generating a viewer profile for a subscriber according to consumed content that includes the other content and according to the target label of the other content, providing the target label of the other content to a buyer of electronic advertising in an ad space of the other content responsive to the ad space being presented to a user at an end user device, and providing of the target label to the buyer of the electronic advertising is part of a programmatic bidding process, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	Dependent claims 9-10 recites multiple documents of the plurality of textual documents are assigned to a single label of the labels and generating engagement modeling, cancellation modeling, or both for one or more subscribers according to consumed content that includes the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	Dependent claims 18-20 recites applying Natural Language Processing to the plurality of textual documents includes tokenizing, removing stop words, applying bigram and trigram models, and applying name entity recognition to the plurality of textual documents, applying Latent Dirichlet Allocation topic models with different numbers of topics, wherein the data clustering analysis includes K-means clustering, and wherein the Natural Language Processing applied to the raw textual document includes tokenizing, removing stop words, applying bigram and trigram models, and applying name entity recognition to the plurality of textual documents obtained from different sources, using statistical methods with a series of data gathering steps that collect a necessary input for the functions, that falls within the “Mathematical Concepts” grouping and is an abstract idea.
However, the claimed subject matter contains additional elements that are deemed to integrate the exception into a practical application of the exception, thereby resulting in the claimed subject matter not being “directed to” the judicial exception (i.e. “PEG” Revised Step 2A Prong Two=No). Specifically, the additional elements of automatically assigning the processed document to a target label of the labels of the corresponding model based on a highest number of matches of words in the raw textual document to the target label and generating engagement modeling, cancellation modeling, or both for one or more subscribers according to consumed content that includes the other content and according to the target label of the other 
More specifically, the Examiner notes that as per [0053], it is stated that “Once trained models are built and stored, such as for each of the categories, then newly added content can be labeled by applying the corresponding topic model from among a group of stored topic models that each correspond to one of the categories) to a textual document describing the newly added content, such as applying the topic model for News (illustrated in FIG. 2C) to identify the appropriate class (or microgenre) among multiple classes (or microgenres) that are associated with the news topic model. This process can be performed automatically including determining the particular class (and thus the particular topic model to be applied) in an automated fashion, such as based on a native genre description accompanying or included in the textual document or other textual analysis of the textual document to identify the class …”
Based on these findings of fact, the Examiner considers the claimed subject matter satisfying the following: improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Therefore, claims 1-9 and 11-20 are deemed patent eligible.

Claim Rejections - 35 USC §103 – Withdrawn
With respect to claims 1-9 and 11-20 were fully considered and were persuasive. The rejection under 35 USC §103 of pending claims 1-9 and 11-20 is withdrawn.

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed. The closest prior art of record is US Pub. 20160203209 (“Clinchant”) in view of US Pub. 20140337308 (“Morales”) in view of “Sentiment Classification using Document Embeddings trained with Cosine Similarity (“Thongtan”). 
The following is an examiner’s statement of reasons for allowance:
The Examiner was unable to find the specific limitation as per claims 1, 11, and 17, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of “processing a raw textual document to generate a processed document by applying Natural Language Processing to the raw textual document, the applying of the Natural Language Processing to the raw textual document comprising applying tokenizing, one of bigram and trigram modeling, and name entity recognition analysis to the raw textual document, wherein the applying of the removing of stop words is based on a type of media content corresponding to other content described by the raw textual document and comprises an identification of characters associated with a type of the raw textual document; selecting a corresponding model from among the trained models according to a class of the classes that is applicable to subject matter of the raw textual document; automatically assigning the processed document to a target label of the labels of the 
Furthermore, as it relates to the current independent claims 1, 11, and 17, the Examiner notes the previously applied prior art reference of US Pub. 20160203209 (“Clinchant”) was directed towards the entirety of the claimed subject matter and was the best known reference to one of ordinary skill in the art to address the instant claims, Clinchant or Morales or Thongtan or Srinivasaraghavan simply does not disclose and/or teach processing a raw textual document to generate a processed document by applying Natural Language Processing to the raw textual document, the applying of the Natural Language Processing to the raw textual document comprising applying tokenizing, one of bigram and trigram modeling, and name entity recognition analysis to the raw textual document, wherein the applying of the removing of stop words is based on a type of media content corresponding to other content described by the raw textual document and comprises an identification of characters associated with a type of the raw textual document; selecting a corresponding model from among the trained models according to a class of the classes that is applicable to subject matter of the raw textual document; automatically assigning the processed document to a target label of the labels of the corresponding model based on a highest number of matches of words in the raw textual document to the target label; and generating engagement modeling, cancellation modeling, or both for one or more subscribers according to consumed content that includes the other content and according to the target label of the other content.

Neither NPL reference remedies the deficiencies of the previously applied Clinchant or Morales or Thongtan or Srinivasaraghavan reference, and thereby fails to anticipate and/or make obvious the claimed invention.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861. The examiner can normally be reached Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GAUTAM UBALE/            Primary Examiner, Art Unit 3682